Title: To George Washington from Joseph Reed, 18 April 1780
From: Reed, Joseph
To: Washington, George


          
            Sir
            In Council Philadelphia April 18th 1780
          
          I have the honour of three of your Excellencys favours respecting the supplies furnished by this state agreeable to the Resolve of Congress of the twenty fifth of February. The number and distance at which these magazines are to be formed will I fear be found very difficult if not impracticable, as the Transportation (for which no provision is made by the Resolve of Congress) will in many cases prove more expensive and difficult than the cost and difficulty of procuring the articles themselves.
          We submit to your Excellencys consideration whether this circumstance is not deserving of attention it is a burthen which ought not to be partially laid and if not rectified will fall extremely heavy on this state which has its deposits at such a distance and must depend on the inner Counties to have them filled. After viewing the matter in every possible light, and with the most anxious desire to exert ourselves and raise as few difficulties as possible we are obliged to acknowledge that we see no prospect of effecting the transportation at such distance by the exertions of the state singly.
          The enclosed representation has been transmitted to us from the Army, as we find upon enquiry it had not been communicated to your Excellency we thought it incumbent on us to forward it to you as soon as possible and that before any measures had been taken upon it, either in the state, or Congress. Its Contents are really important and may lead to consequences the most interesting we must therefore intrude so far on your time as to request your opinion and advice both in matter and manner, by which we shall be very much directed in our farther proceeding thereon. As we conceive voluntary enlistment now nearly over we confess the incorporation of the regiments would be very agreeable to us as it would prove a great saving of publick expence, a very necessary consideration at all times, and at this in particular but we do not

seek local gratifications if incompatible with the general good of the service.
          It has been very much the wish of the Legislature of this state that three or four loose Artillery companies belonging to this state but doing duty with Colonel Lambs regiment should be incorporated with Colonel Proctors regiment General Knox when I was at camp approved of it highly on condition some vacancies in Proctors regiment could be previously filled up—to this the Officers in those Companies consented but by some means the incorporation is not effected. It would be tresspassing on your Excellencys time to send you the Resolves, but there have been two express recommendations on this subject from the House of Assembly to their Delegates in Congress the latter referred it to the Board of War, and they informed us they waited your Excellencys opinion upon it, this is now some Months past. I am with very great respect and regard Your Excellencys most obedient and very humble servant
          
            Jos: Reed President
          
        